UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6599


BENNIE A. MACK, JR.,

                  Plaintiff – Appellant,

             v.

CARL FOX, In his individual capacity and in his former
official capacity as District Attorney; JAMES WOODALL, In
his individual capacity and in his official capacity as
District Attorney for the 15B Prosecutorial district of NC;
WADE BARBER, Retired Superior Court Judge in his individual
capacity; ARIES COX, In his individual capacity and in his
official capacity as a probation officer for the 15B
Prosecutorial District of NC; GEOFFREY HATHWAY, In his
individual capacity and in his official capacity as
supervisor for the department of probation and parole for
the 15B Prosecutorial District of NC; VIN LINGA, In her
individual capacity and in her former official capacity as
Assistant District Attorney for the NC 15B Prosecutorial
District; ROY COOPER, In his individual capacity and in his
official capacity as Attorney General for the State of NC;
CLARENCE JOE DELFORGE, III; ORANGE COUNTY,

                  Defendants – Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:07-cv-00784-NCT-DPD)


Submitted:    June 18, 2009                 Decided:   June 25, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Bennie A. Mack, Jr., Appellant Pro Se.    Gerald Patrick Murphy,
Yvonne Bulluck Ricci, Assistant Attorney Generals, Raleigh,
North Carolina; Grady L. Balentine, Jr., Special Deputy Attorney
General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Bennie    A.       Mack,    Jr.,       appeals    the    district     court’s

order accepting the recommendation of the magistrate judge and

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                                   We

have     reviewed       the       record        and    find     no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.         Mack     v.        Fox,    No.     1:07-cv-00784-NCT-DPD            (M.D.N.C.

Mar. 26,    2009).           We    dispense      with    oral     argument    because     the

facts    and    legal    contentions            are    adequately      presented     in   the

materials      before     the       court       and    argument      would   not    aid   the

decisional process.

                                                                                    AFFIRMED




                                                 3